DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on November 23, 2020.
Currently, claims 1-13 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                              Maintained Rejections
				          Priority
Priority denial is maintained for the reasons as set forth in the Office action mailed on August 25, 2020 because applicant did not provide any rebuttal arguments addressing the supposed errors. 

		Claim Rejections - Improper Markush Grouping

Applicant's arguments filed on November 23, 2020 have been fully considered but they are not persuasive. Applicant argues that claim 13 is not a Markush claim because claim 13 does not exclude recited target sites alternatively by pointing out MPEP §2117. Contrary to applicant’s argument, claim 13 does indeed recite alternative target sequences by excluding specific sequences (SEQ ID NOs:3-8) within different, alternatively recited pre-mRNA targets. That is, claim 13 inherently recites various target sites within AR pre-mRNA excluding the target site of SEQ ID NO:3, those within SCN9A pre-mRNA excluding the target sites of SEQ ID NO:4 and 7, those within HIF-1 pre-mRNA excluding the target site of SEQ ID NO:5, those within SNAP25 pre-mRNA excluding the target site of SEQ ID NO:6, and those within tyrosinase pre-mRNA excluding the target site of SEQ ID NO:8. Applicant did not provide any persuasive arguments as to how the different target sequences are functionally equivalent or share a common nucleotide sequence and a common use flowing from the shared, common nucleotide sequence, thereby constituting a proper Markush grouping of alternative pre-mRNA targets. 
Accordingly, this rejection is maintained. 
			 
			Claim Rejections - 35 USC § 103
Claims 1-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. in view of Lee et al., Karras et al., and Zhang et al. for the reasons as set forth in the Office action mailed on August 25, 2020 and for the reasons set forth below. 
Applicant's arguments filed on November 23, 2020 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because one of ordinary skill in the art would not have selected Ward’s SEQ ID NO:81 as a lead compound from more than 70 HIF1-targeting sequences, wherein SEQ ID NO:81 provided only 35% inhibition of HIF1 mRNA expression and there are other SEQ ID NOs (e.g., SEQ ID NOs:17, 47, and 75) that . In response, it is noted that there is no per se rule that requires a selection of a single lead compound for obviousness under §103. See MPEP §2143: The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound…It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound.” (emphasis added). In addition, the SEQ ID NOs pointed out by applicant as providing more than 90% inhibition are not targeted to the intron/exon junction of the pre-mRNA form of HIF1. In fact, SEQ ID NO:81 is the most effective sequence that provided the greatest target inhibition among the sequences targeted to the intron/exon (or exon/intron) junction of the pre-mRNA form of HIF1 as explicitly compared to SEQ ID NO:77 that provided only 7% inhibition in the last Office action. Now, note that the instant rejection is based on use of PNA antisense for targeting pre-mRNA as taught by Lee and Karras. Hence, applicant’s argument that even if Ward’s SEQ ID NO:81 is selected, one of ordinary skill in the art would not have modified the sequence as a PNA molecule claimed in the instant case because there is no motivation is not found persuasive because Ward demonstrated that SEQ ID NO:81 is be the most effective intron/exon junction-targeting sequence within human HIF1 pre-mRNA. 
Applicant argues that the cited references do not provide a reason to select an oligonucleotide targeting an intron/exon junction. Applicant further attacks cited secondary references individually and argues that Lee does not teach “the specific portion of the pre-mRNA to be targeted”, Karras’ oligonucleotides target IL-5R, and Zhang does not teach targeting an intron/exon junction of a pre-mRNA. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Note that PNA-modified antisense oligonucleotides were known to be useful for targeting pre-mRNA by Lee and Karras and furthermore, PNA was one of preferred modifications for antisense oligonucleotides as taught by Ward as explained in the last Office action. Hence, when making a PNA-modified HIF1-targeting oligonucleotide, one of ordinary skill in the art would have reasonably pursued the target sites (e.g., intron/exon junction) in the pre-mRNA form of HIF1. 
Applicant argues there is no motivation to change 2’-MOE gapmer modification of Ward to the PNA formula I of Lee because the two work by two different mechanisms. Contrary to applicant’s argument, PNA modification was recognized as an alternative, preferred antisense modification as taught by Ward as explained in the last Office action. See Ward’s paragraph 0085 for the following: “In other preferred oligonucleotide mimetics, both the sugar and the internucleoside linkage (i.e. the backbone), of the nucleotide units are replaced with novel groups…One such compound, an oligonucleotide mimetic that has been shown to have excellent hybridization properties, is referred to as a peptide nucleic acid (PNA).” (emphasis added). Note that Ward’s teaching is not limited to the exemplified 2’MOE gapmers but does include other forms of art-recognized oligonucleotide modifications such as PNA, which was recognized in the prior art “to have excellent hybridization properties”, which is echoed by Karras who disclosed PNA as one of “high-affinity modifications” (see page 7853) and also by Lee who taught that the disclosed PNA oligonucleotides “tightly bind to a pre-mRNA” (see page 14), wherein making PNA-modified oligonucleotides binding to pre-mRNA was within the technical grasp of one of ordinary skill in the art as evidenced by Lee and Karras. Further, Ward also disclosed that intron/exon-targeting oligonucleotides do provide spicing modulation. See paragraph 0052: “Targeting splice sites, i.e., intron-exon junctions or exon-intron junctions, may also be particularly useful in situations where aberrant splicing is implicated in disease, or 
Applicant argues that there is no reasonable expectation of success because of the different mechanisms between Ward’s 2’-MOE gapmers and Lee’s PNA oligonucleotides. In response, it is noted that there is no technical challenge/difficulty associated with making and using a PNA oligonucleotide as clearly evidenced by Lee’s teachings and as further corroborated by Karras. Hence, there is no unpredictability pertaining to making/using the claimed compound. In addition, there is no objective evidence that a PNA oligonucleotide targeted to an intron/exon junction comprising Ward’s SEQ ID NO:81 or a 15-mer fragment thereof would fail to inhibit HIF1 via exon skipping mechanism with a resultant anticancer effect via exon skipping mechanism as claimed in the instant case when the teachings of Lee, Karras, and Zhang are considered. Note that for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.
Applicant argues that the activity between Ward’s 2’-MOE gapmer and Lee’s PNA oligonucleotide is not comparable/functionally equivalent because Karras’ 2’-MOE oligonucleotide is fully modified thus does not activate RNase H, unlike Ward’s gapmer. Applicant thus argues that one of ordinary skill in the art would not have reasonably expected that a PNA oligonucleotide would retain antisense activity. In response, applicant’s attention is directed to the fact that Karras explicitly taught that a PNA oligonucleotide is an “attractive in vivo activity. See page 7857: “Neutralizing IL-5 monocloncal antibodies and both IL-5 and IL-5R antisense approaches using 2’-O-MOE chemistry have shown activity in animal models of disease. With regard to an antisense approach, these studies have to date only evaluated 2’-O-MOE-modified “gapmer” RNase H-dependent oligonucleotides. Thus, PNA antisense oligomer targeting of the IL-5R chain is an attractive alternative which may provide in vivo pharmacological activity. The results presented here suggest that PNA antisense oligomers of only 15 nucleobase units can display modulatory activity in experimental splicing systems in vitro similar to that observed using 2’-O-MOE uniformly modified 20mers…Furthermore, the observation that reducing the length by 25% does not compromise the efficacy of the corresponding antisense oligomer is important for validating the prediction that length reduction is possible with appropriate novel chemistries. This not only will have favorable impact on the cost of the synthesis but also could lead to improved pharmacological properties of the antisense drugs by enhancing their cellular permeation and oral absorption properties.” (emphasis added). As such, even if the 20-mer 2’-O-MOE oligonucleotide of Karras is fully modified, such teaching does not whatsoever teach away from making a shorter (e.g., 15-mer) PNA oligonucleotide, which was deemed “an attractive alternative” to a “2-O-MOE-modified “gapmer” RNase H-dependent oligonucleotides”. Hence, applicant’s attempts to use the teachings of Karras to show nonobviousness are not found persuasive.
Applicant argues that obtaining a 15-mer fragment of Ward’s SEQ ID NO:81 is not obvious because Lee’s page 7 does not teach that a 15-mer is the optimal length for “every PNA” and the examiner did not explain why one would pursue shorter lengths. In response, applicant’s attention is directed to the fact that obviousness under §103 does not require absolute predictability. That is, even if Lee taught that a 15-mer length is not optimal for “every” PNA oligonucleotide, such disclosure does not whatsoever teach that a 15-mer would fail to “tightly  within intron 11/exon 12 junction that is targeted to Ward’s SEQ ID NO:81. In addition, a 15-mer PNA oligonucleotide was demonstrated to be sufficient to provide intended antisense activity thus PNA was deemed as having “favorable impact on the cost of the synthesis” as taught by Karras. As such, one of ordinary skill in the art making a PNA oligonucleotide would have reasonably pursued a 15-mer with a reasonable, if not absolute, expectation of success. 
Applicant argues Zhang does not cure deficiencies of Ward, Lee, and Karras. Applicant further argues that Zhang does not teach truncating Ward’s SEQ ID NO:81. In response, there is no alleged deficiency in the combined teachings of the aforementioned references as explained above. Further, applicant cannot attack cited references individually to show nonobviousness when the obviousness is established on combined teachings of the cited references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In view of the foregoing, this rejection is maintained. 

				Double Patenting
Claims 1-7 and 13 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,680,253 B2 in view of Ward et al., Zhang et al., Lee et al., and Karras et al. for the reasons as set forth in the Office action mailed on August 25, 2020 and for the reasons set forth below. 
Applicant's arguments filed on November 23, 2020 have been fully considered but they are not persuasive. Applicant argues that the instant rejection is improper because the specification of the ‘253 patent was incorporated by pointing out MPEP §8.32. In response, applicant’s attention is directed to the fact that the ‘253 patent specification was not “used as prior art.” As such, the examiner fails to understand the basis of applicant’s baseless, unfounded allegation. 
Applicant argues that the claims are not obvious for the reasons stated in the §103 rejection. In response, applicant’s arguments provided in the §103 rejection are not found persuasive as explained above. 


Claims 1-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of Application No. 16/324,266 for the reasons as set forth in the Office action mailed on August 25, 2020 because applicant did not provide any rebuttal arguments addressing the supposed errors of this rejection. 

Claims 1-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21-22 of Application No. 16/341,272 for the reasons as set forth in the Office action mailed on August 25, 2020 because applicant did not provide any rebuttal arguments addressing the supposed errors of this rejection. 

Claims 1-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of Application No. 16/333,855 for the reasons as set forth in the Office action mailed on August 25, 2020 because applicant did not provide any rebuttal arguments addressing the supposed errors of this rejection. 

Claims 1-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of Application No. 16/475,716 for the reasons as set forth in the Office action mailed on August 25, 2020 because applicant did not provide any rebuttal arguments addressing the supposed errors of this rejection. 

Claims 1-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20-24 of Application No. 16/480,147 for the reasons . 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANA H SHIN/Primary Examiner, Art Unit 1635